Citation Nr: 0409691	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  97-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for a hypopigmentation rash of the 
face and neck from September 1, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran (claimant, appellant) retired from active duty service 
in August 1996, after approximately 20 years of active service.

This appeal was initially before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The Board remanded this matter to the RO in August 1998 and 
January 2003 for accomplishment of additional development.  The 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Since September 1, 1996, the veteran's hypopigmentation rash 
of the face and neck has not been more than moderately 
disfiguring.

2.  Since September 1, 1996, the veteran's hypopigmentation rash 
of the face and neck has not been manifested by constant exudation 
or itching, extensive lesions, or marked disfigurement.

3.  Since September 1, 1996, the veteran's hypopigmentation rash 
of the face and neck has not been manifested by disfigurement with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of the nose, chin, forehead, eyes or ears, and two or 
three characteristics of disfigurement have not been shown.

4.  Since September 1, 1996, the veteran's hypopigmentation rash 
of the face and neck has neither covered 20 to 40 percent of the 
appellant's entire body, 20 to 40 percent of exposed areas, nor 
has systemic therapy been required.



CONCLUSION OF LAW

Since September 1, 1996, the criteria for an evaluation in excess 
of 10 percent for a hypopigmentation rash of the face and neck 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7806 (2002) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, a substantially complete application was 
received in September 1996.  Thereafter, in a December 1996 rating 
decision, the RO awarded service connection and a noncompensable 
rating for a hypopigmentation rash of the face and neck.  In 
August 1998, the Board remanded this matter for the RO to conduct 
additional development, to include taking the appropriate measures 
to obtain all pertinent treatment records, as well as scheduling 
the claimant for a VA examination to be conducted during an active 
period of his skin disorder.  The RO conducted the requested 
development.  It is noted that while the claimant reported for the 
VA examination, he did not respond to the RO's request for 
information as to providers that may have treated him for his skin 
condition.  Subsequently, the RO issued a rating decision and a 
supplemental statement of the case (SSOC) in April 2002, at which 
time the claimant's disability rating was increased from 
noncompensable to 10 percent disabling, effective from September 
1, 1996.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was effectuated.  The VCAA prescribes VA duties to notify 
the claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant evidence.  
The VCAA is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The Board notes that this claim was originally 
adjudicated before the VCAA became law.  Hence, it would have been 
impossible for VA to have complied with the VCAA prior to the 
December 1996 rating decision.  The Board notes further that after 
the April 2002 rating decision and SSOC the RO did provide notice 
to the claimant regarding the duty to notify him of the evidence 
he must provide, and the evidence that VA would obtain on his 
behalf.  That notice was provided in correspondence dated in 
September 2002.  Additional correspondence dated in July 2003 
provided the veteran with other opportunities to submit evidence.  
These letters notified him of what evidence VA had secured, 
notified him what evidence was still required, and provided notice 
who was responsible for securing that evidence.  Thereafter, the 
10 percent rating for the service-connected skin disorder was 
continued.  The above-referenced correspondence, as well as the 
statement of the case (SOC) and the SSOCs have apprised him of VA 
actions in this case.  

It is noted that the provisions of 38 U.S.C.A. § 5103(a), require 
that notice to a claimant pursuant to the VCAA be provided at the 
time that, or immediately after, the Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  Obviously, this was not possible since the application 
was received prior to the promulgation of the VCAA.  On the other 
hand, it is noted that subsequent to the Board's remand and 
accomplishment of additional development, the RO issued a rating 
decision and SSOC in April 2002, before issuing a VCAA letter.  

The Board finds that the veteran was provided every opportunity to 
submit evidence, and to attend a hearing (although he failed to 
show for his hearing).  While the VCAA letters were accomplished 
subsequent to the 1996 rating decision, he was nevertheless 
provided with notice of the appropriate law and regulations.  He 
was provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He was 
given ample time to respond.  Under the facts of this case, the 
record has been fully developed, and it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Accordingly, the Board concludes it should proceed, as specific 
notice as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant has sufficient notice of the type of 
information needed to support his claim and the evidence necessary 
to complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service-connected disabilities are rated in accordance with the 
VA's Schedule for rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes (DC) 
identify the various disabilities.  38 U.S.C.A. § 1155.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  Where entitlement to compensation already has 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
the question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  Fenderson v. West, 12 Vet. App.119, 126 
(1999).

The Board notes that the rating criteria for evaluating disorders 
of the skin changed in July 31, 2002.  38 C.F.R. § 4.118 (2003).  

The criteria in effect prior to July 2002 provided that under DC 
7800, disfiguring scars of the face, head, or neck, were awarded a 
10 percent rating when they were moderately disfiguring.  A 30 
percent rating was assigned when they were severe, especially if 
producing a marked and unsightly deformity of the eyelids, lips, 
or auricles.  38 C.F.R. § 4.118 (2002).  Additional ratings were 
awarded when, in addition to tissue loss and cicatrisation, there 
was marked discoloration, color contrast, or the like.  Id.  

Under 38 C.F.R. § 4.118, DC 7806 (2002), eczema was rated 10 
percent disabling when there was exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  A 30 
percent rating was assigned for constant exudation or itching, 
extensive lesions, or marked disfigurement.

Under 38 C.F.R. § 4.118, DC 7800 (2003), a 10 percent rating is 
assigned for a skin disorder with one characteristic of 
disfigurement.  A 30 percent rating is assigned with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features, or, with two or three 
characteristics of disfigurement.  

The eight characteristics of disfigurement are:  1)  Scar 5 or 
more inches (13 or more cm) in length.  2)  Scar at least one-
quarter inch (0.6 cm) wide at the widest part.  3)  Surface 
contour of scar elevated or depressed on palpation.  4) Scar 
adherent to underlying tissue.  5)  Skin hypo-or hyperpigmented in 
an area exceeding six square inches (39 sq. cm.).  6)  Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.).  
7)  Underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.).  8)  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under 38 C.F.R. § 4.118, DC 7806 (2003), dermatitis or eczema is 
rated 10 percent disabling when at least 5 percent, but less than 
20 percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or, when intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less than 
six weeks during the past 12-month period.  A 30 percent rating is 
assigned when 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or, systemic therapy such 
as corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not constantly, 
during past 12-month period.

A VA skin examination in October 1996, the veteran noted that he 
had a chronic inflammatory disorder in the pre-auricular area of 
his face bilaterally for which he used cortisone cream.  
Examination showed a hypopigmented inflammatory area in the pre-
auricular area bilaterally.  This consisted of a one by one-half 
inch symmetrical area in front of each ear.  It was also noted 
that claimant reported having small blisters over that area; 
although, none were seen at that time.  He did have, however, a 
hypopigmented area consistent with either the inflammatory 
condition or the cortisone use.  The examiner indicated that the 
condition was not disfiguring.  

An October 1996 VA general examination noted that he did not have 
a rash on the day of examination.  He did, however, have some 
evidence of hypopigmentation over the lateral aspect of his face 
in front of his auricle, bilaterally.  

A May 1997 VA outpatient treatment report indicates that the 
veteran complained of burning, dryness, and rash with blisters on 
the forehead and around the ears, occasionally extending to the 
cheeks, neck and the chest.  He reported that his problems were 
well controlled with one percent hydrocortisone cream on the day 
of examination.  The appellant denied having any skin problems 
affecting the hands.  Examination showed post-inflammatory 
hypopigmentation noted on the forehead, and mild post inflammatory 
erythema in the chest area.  The diagnosis was tinea versicolor.  

During a December 1997 VA outpatient clinic visit for other 
purposes physical examination revealed no evidence of a skin rash.

On VA examination in January 1999, the veteran reported that he 
began having a rash and blisters on the tips of his ears, and 
later developed lesions on his fingers and hands.  He had not had 
any lesions on his ears or hands for the prior three years.  He 
did, however, report having lesions on his forehead, face, 
nasolabial folds, around his eyes, and on his neck.  He used 
hydrocortisone and Vaseline for treatment.  Examination at that 
time did not reveal any skin rash or focal lesions.  The diagnosis 
was eczema, without any active lesions on examination.  It was 
recommended that the claimant schedule an examination to be 
evaluated when he has active lesions.  

Report of a January 2001 VA skin examination indicates that the 
veteran had some erythematous patches on his face.  There were no 
lesions noted on his ears or neck.  There were no lesions on his 
fingers or between the webs of the fingers.  He did have large 
areas of hypopigmented annular macules on his arms.  There was no 
scaling or exudates noted.  There were no lesions on his chest or 
back.  The diagnoses were eczema of the face and neck, tinea 
versicolor, and dyshidrotic eczema of the hands.  Color 
photographs were taken on the day of examination and are included 
in the claims file.  

An August 2003 VA skin examination report indicates that the 
veteran had been seen by several dermatologists in the area and 
the most likely diagnosis was cholinergic urticaria.  He also had 
other dermatological conditions, such as post-inflammatory 
hyperpigmentation from chronic folliculitis rashes.  In addition, 
he had a history of seborrheic dermatitis, dyshidrosis of the 
hands, and pseudofolliculitis barbae.  

The examiner stated that the veteran complained of a burning itch 
associated with macular eruption, which turned into pustules in 7 
to 10 days.  There were associated with hot temperature exposure; 
the macular lesions would usually start about three to four hours 
after being exposed to increased temperature.  He reported that it 
was becoming worse in terms of the areas affected.  He was now 
experiencing the problem over the arms, legs, and the trunk.  In 
the beginning, it was over the forehead and was confined to the 
face and neck.  He is now confined to indoor work during the 
summer months.  

Physical examination showed multiple hyperpigmented areas, 
scattered all over the body, of various diameters up to 2 cm in 
diameter.  Most of the hyperpigmented lesions were over the arms 
and the upper back.  The veteran indicated that some of them 
represented the effect of the healing process of the cholinergic 
urticaria lesions.  On the day of examination, claimant had two 
active lesions.  One was a macular lesion, two millimeters in 
diameter, over the medial distal aspect of his thigh, which was 
pruritic on palpation, with no drainage or bleeding, with 
erythematous base.  There was also a five millimeter papule with 
erythematous base, dry with no drainage or bleeding.  It was 
located over the distal part of the dorsal aspect of the wrist in 
the left arm.  Physical examination also revealed two well healed 
scars one measuring ten centimeters over the left shoulder, and 
another measuring six centimeters over the medial tibial aspect.  
The impressions were cholinergic urticaria and post-inflammatory 
hyperpigmentation.  Color photographs were taken on the day of 
examination and are included in the claims file.  

After a review of all the evidence of record the Board finds that 
the preponderance of the evidence is against entitlement to an 
increased evaluation for a hypopigmentation rash of the face and 
neck for any period since September 1, 1996.  In this regard, it 
must be recalled that service connection has been limited to a 
rash affecting the face and neck.  Secondly, since September 1, 
1996, the clinical evidence shows that the veteran's 
hypopigmentation rash of the face and neck have not been more than 
moderately disfiguring.  The clinical record also does not show 
that the rash has been manifested by constant exudation exudation 
or itching, extensive lesions, or marked disfigurement.  
Additionally, the hypopigmentation rash of the face and neck have 
not been manifested by disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of the nose, 
chin, forehead, eyes or ears.  Two or three characteristics of 
disfigurement have not been shown.  Finally, since September 1, 
1996, this disorder has not covered 20 to 40 percent of the 
appellant's entire body, 20 to 40 percent of exposed areas, and 
systemic therapy has not been required.  Therefore, the Board 
finds that an evaluation in excess of 10 percent is not warranted 
for any period since September 1, 1996.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for a hypopigmentation rash 
of the face and neck is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



